Case 1:19-cv-10400-MLW Document 13 Filed 01/21/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

MOISES ENRIQUE LIMA
Petitioner,

Vv. C.A. No. 19-10400-MLW

TODD LYONS, KIRSTJEN NIELSEN,
MATTHEW G. WHITAKER, ANTONE
MONIZ, AND JOSEPH D.
MCDONALD, JR.,
Respondents.
ORDER

WOLF, D.Jd. January 21, 2020

Moises Enrique Lima, a member of the class certified in
Calderon v. Wolf, 18-cv-10225, filed a Petition for Writ of Habeas
Corpus on March 4, 2019 (the "Petition"). Lima alleges that
Respondents have unlawfully detained him and are attempting to
deport him despite his eligibility to apply for permanent residency
as the spouse and father of United States citizens. On March 5,
2019, the court issued an order prohibiting Lima's removal during
the pendency of proceedings in this case, which remains in effect.
Respondents have since filed a Motion to Dismiss the Petition,
which is opposed by Lima. The most recent filing in this case is
a Notice of Supplemental Authorities filed on April 16, 2019.

From a filing in Calderon _v. Wolf, it appears Lima was

 

released on an Order of Supervision on July 18, 2019 and is not
Case 1:19-cv-10400-MLW Document 13 Filed 01/21/20 Page 2 of 2

now detained. See Docket No. 324-1 at 960 (under seal), 18-cv-
10225 (D. Mass.}.

In view of the foregoing, it is hereby ORDERED that:

1. The parties shall confer and, by February 5, 2020, report
whether they have agreed to resolve this case or any of the claims
in this case.

2. If the parties have not agreed to resolve all of the
claims in this case, the parties shall report whether they seek a
decision on the pending Motion to Dismiss or wish to stay this
case pending the resolution of Calderon, 18-cv-10225.

3. If the parties seek a decision on the Motion to Dismiss,
the parties shall, by February 12, 2020, report any factual or
legal developments relevant to the court's resolution of the issues
raised in the Petition since their last filings, or state that

there are none.

UNITED STATES DISTRICT JUDGE

COA a a (
